                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   TVI, INC., a Washington corporation,                     CASE NO. C18-1461-JCC
10                              Plaintiff,                    ORDER
11          v.

12   HARMONY ENTERPRISES, INC., a
     Minnesota corporation,
13
                                Defendant.
14

15

16          Pursuant to the parties’ stipulation and proposed order (Dkt. No. 17), the Court hereby

17   ENTERS the following protective order:

18      1. PURPOSE AND LIMITATIONS

19          Discovery in this action is likely to involve production of confidential, proprietary, or

20   private information for which special protection may be warranted. Accordingly, the parties

21   hereby stipulate to and petition the court to enter the following stipulated protective order. The

22   parties acknowledge that this agreement is consistent with W.D. Wash. Local Civil Rule 26(c). It

23   does not confer blanket protection on all disclosures or responses to discovery, the protection it

24   affords from public disclosure and use extends only to the limited information or items that are

25   entitled to confidential treatment under the applicable legal principles, and it does not

26   presumptively entitle parties to file confidential information under seal.


     ORDER
     C18-1461-JCC
     PAGE - 1
 1      2. “CONFIDENTIAL” MATERIAL

 2          “Confidential” material shall include the following documents and tangible things

 3   produced or otherwise exchanged: baler design history files; baler prints; baler design and

 4   engineering specifications; baler drawings; and documents related to the design, manufacture and

 5   materials for balers.

 6      3. SCOPE

 7          The protections conferred by this agreement cover not only confidential material (as

 8   defined above), but also: (1) any information copied or extracted from confidential material; (2)
 9   all copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,
10   conversations, or presentations by parties or their counsel that might reveal confidential material.
11          However, the protections conferred by this agreement do not cover information that is in
12   the public domain or becomes part of the public domain through trial or otherwise.
13      4. ACCESS TO AN USE OF CONFIDENTIAL MATERIAL

14          4.1     Basic Principles. A receiving party may use confidential material that is disclosed

15   or produced by another party or by a non-party in connection with this case only for prosecuting,

16   defending, or attempting to settle this litigation. Confidential material may be disclosed only to

17   the categories of persons and under the conditions described in this agreement. Confidential

18   material must be stored and maintained by a receiving party at a location and in a secure manner

19   that ensures that access is limited to the persons authorized under this agreement.

20          4.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise

21   ordered by the Court or permitted in writing by the designating party, a receiving party may

22   disclose any confidential material only to:

23                  (a)      the receiving party’s counsel of record in this action, as well as employees

24   of counsel to whom it is reasonably necessary to disclose the information for this litigation;

25                  (b)      the officers, directors, and employees (including in-house counsel) of the

26   receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties


     ORDER
     C18-1461-JCC
     PAGE - 2
 1   agree that a particular document or material produced is for Attorney’s Eyes Only and is so

 2   designated;

 3                  (c)      experts and consultants to whom disclosure is reasonably necessary for

 4   this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit

 5   A);

 6                  (d)      the Court, court personnel, and court reporters and their staff;

 7                  (e)      copy or imaging services retained by counsel to assist in the duplication of

 8   confidential material, provided that counsel for the party retaining the copy or imaging service
 9   instructs the service not to disclose any confidential material to third parties and to immediately
10   return all originals and copies of any confidential material;
11                  (f)      during their depositions, witnesses in the action to whom disclosure is
12   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”
13   (Exhibit A), unless otherwise agreed by the designating party or ordered by the Court. Pages of
14   transcribed deposition testimony or exhibits to depositions that reveal confidential material must
15   be separately bound by the court reporter and may not be disclosed to anyone except as permitted
16   under this agreement;
17                  (g)      the author or recipient of a document containing the information or a
18   custodian or other person who otherwise possessed or knew the information.

19          4.3     Filing Confidential Material. Before filing confidential material or discussing or

20   referencing such material in court filings, the filing party shall confer with the designating party,

21   in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will

22   remove the confidential designation, whether the document can be redacted, or whether a motion

23   to seal or stipulation and proposed order is warranted. During the meet and confer process, the

24   designating party must identify the basis for sealing the specific confidential information at issue,

25   and the filing party shall include this basis in its motion to seal, along with any objection to

26   sealing the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be


     ORDER
     C18-1461-JCC
     PAGE - 3
 1   followed and the standards that will be applied when a party seeks permission from the Court to

 2   file material under seal. A party who seeks to maintain the confidentiality of its information must

 3   satisfy the requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the

 4   motion to seal. Failure to satisfy this requirement will result in the motion to seal being denied,

 5   in accordance with the strong presumption of public access to the Court’s files.

 6      5. DESIGNATING PROTECTED MATERIAL

 7          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party

 8   or non-party that designates information or items for protection under this agreement must take
 9   care to limit any such designation to specific material that qualifies under the appropriate
10   standards. The designating party must designate for protection only those parts of material,
11   documents, items, or oral or written communications that qualify, so that other portions of the
12   material, documents, items, or communications for which protection is not warranted are not
13   swept unjustifiably within the ambit of this agreement.
14          Mass, indiscriminate, or routinized designations are prohibited. Designations that are

15   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

16   unnecessarily encumber or delay the case development process or to impose unnecessary

17   expenses and burdens on other parties) expose the designating party to sanctions.

18          If it comes to a designating party’s attention that information or items that it designated

19   for protection do not qualify for protection, the designating party must promptly notify all other

20   parties that it is withdrawing the mistaken designation.

21          5.2     Manner and Timing of Designations. Except as otherwise provided in this

22   agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

23   ordered, disclosure or discovery material that qualifies for protection under this agreement must

24   be clearly so designated before or when the material is disclosed or produced.

25          (a)     Information in documentary form: (e.g., paper or electronic documents and

26   deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),


     ORDER
     C18-1461-JCC
     PAGE - 4
 1   the designating party must affix the word “CONFIDENTIAL” to each page that contains

 2   confidential material. If only a portion or portions of the material on a page qualifies for

 3   protection, the producing party also must clearly identify the protected portion or portions (e.g.,

 4   by making appropriate markings in the margins).

 5           (b)     Testimony given in deposition or in other pretrial proceedings: the parties and any

 6   participating non-parties must identify on the record, during the deposition or other pretrial

 7   proceeding, all protected testimony, without prejudice to their right to so designate other

 8   testimony after reviewing the transcript. Any party or non-party may, within 15 days after
 9   receiving the transcript of the deposition or other pretrial proceeding, designate portions of the
10   transcript, or exhibits thereto, as confidential. If a party or non-party desires to protect
11   confidential information at trial, the issue should be addressed during the pre-trial conference.
12           (c)     Other tangible items: the producing party must affix in a prominent place on the

13   exterior of the container or containers in which the information or item is stored the word

14   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,

15   the producing party, to the extent practicable, shall identify the protected portion or portions.

16           5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

17   designate qualified information or items does not, standing alone, waive the designating party’s

18   right to secure protection under this agreement for such material. Upon timely correction of a

19   designation, the receiving party must make reasonable efforts to ensure that the material is

20   treated in accordance with the provisions of this agreement.

21       6. CHALLENGING CONFIDENTIALITY DESIGNATIONS

22           6.1     Timing of Challenges. Any party or non-party may challenge a designation of

23   confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

24   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

25   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

26   challenge a confidentiality designation by electing not to mount a challenge promptly after the


     ORDER
     C18-1461-JCC
     PAGE - 5
 1   original designation is disclosed.

 2          6.2     Meet and Confer. The parties must make every attempt to resolve any dispute

 3   regarding confidential designations without court involvement. Any motion regarding

 4   confidential designations or for a protective order must include a certification, in the motion or in

 5   a declaration or affidavit, that the movant has engaged in a good faith meet-and-confer

 6   conference with other affected parties in an effort to resolve the dispute without court action. The

 7   certification must list the date, manner, and participants to the conference. A good faith effort to

 8   confer requires a face-to-face meeting or a telephone conference.
 9          6.3     Judicial Intervention. If the parties cannot resolve a challenge without court

10   intervention, the designating party may file and serve a motion to retain confidentiality under

11   Local Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of

12   persuasion in any such motion shall be on the designating party. Frivolous challenges, and those

13   made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on

14   other parties) may expose the challenging party to sanctions. All parties shall continue to

15   maintain the material in question as confidential until the court rules on the challenge.

16      7. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN

17          OTHER LITIGATION

18      If a party is served with a subpoena or a court order issued in other litigation that compels

19   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that

20   party must:

21          (a)     promptly notify the designating party in writing and include a copy of the

22   subpoena or court order;

23          (b)     promptly notify in writing the party who caused the subpoena or order to issue in

24   the other litigation that some or all of the material covered by the subpoena or order is subject to

25   this agreement. Such notification shall include a copy of this agreement; and

26          (c)     cooperate with respect to all reasonable procedures sought to be pursued by the


     ORDER
     C18-1461-JCC
     PAGE - 6
 1   designating party whose confidential material may be affected.

 2      8. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

 3      If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential

 4   material to any person or in any circumstance not authorized under this agreement, the receiving

 5   party must immediately (a) notify in writing the designating party of the unauthorized

 6   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the protected material,

 7   (c) inform the person or persons to whom unauthorized disclosures were made of all the terms of

 8   this agreement, and (d) request that such person or persons execute the “Acknowledgment and
 9   Agreement to Be Bound” (Exhibit A).
10      9. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE

11          PROTECTED MATERIAL

12      When a producing party gives notice to receiving parties that certain inadvertently produced

13   material is subject to a claim of privilege or other protection, the obligations of the receiving

14   parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not

15   intended to modify whatever procedure may be established in an e-discovery order or agreement

16   that provides for production without prior privilege review. The parties agree to the entry of a

17   non-waiver order under Federal Rule of Evidence 502(d) as set forth herein.

18      10. NON-TERMINATION AND RETURN OF DOCUMENTS

19          Within 60 days after the termination of this action, including all appeals, each receiving

20   party must return all confidential material to the producing party, including all copies, extracts

21   and summaries thereof. Alternatively, the parties may agree upon appropriate methods of

22   destruction.

23          Notwithstanding this provision, counsel are entitled to retain one archival copy of all

24   documents filed with the court, trial, deposition, and hearing transcripts, correspondence,

25   deposition and trial exhibits, expert reports, attorney work product, and consultant and expert

26   work product, even if such materials contain confidential material.


     ORDER
     C18-1461-JCC
     PAGE - 7
 1          The confidentiality obligations imposed by this agreement shall remain in effect until a

 2   designating party agrees otherwise in writing or a court orders otherwise.

 3          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 4   DATED: May 28, 2019                                  /s/ Molly Eckman (per email authorization 05.28.2019)
                                                          William H. Walsh, WSBA #21911
 5                                                        Email: wwalsh@cozen.com
 6                                                        Molly Eckman, WSBA #35474
                                                          Email: meckman@cozen.com
 7                                                        Karl Neumann, WSBA #48078
                                                          Email: kneumann@cozen.com
 8                                                        Cozen O’Connor
                                                          999 Third Avenue, Suite 1900
 9
                                                          Seattle, WA 98104
10                                                        Attorneys for Plaintiff

11   DATED: May 28, 2019                                  /s/ Allison K. Krashan
                                                          Allison K. Krashan, WSBA #36977
12                                                        Email: akrashan@schwabe.com
                                                          David Ebel, WSBA #28853
13                                                        Email: debel@schwabe.com
                                                          Schwabe Williamson & Wyatt, P.C.
14
                                                          1420 Fifth Avenue, Suite 3400
15                                                        Seattle, WA 98101
                                                          Attorneys for Defendant
16
     DATED: May 28, 2019                                  /s/ Ken D. Schueler
17                                                        Ken D. Schueler, Pro Hac Vice
                                                          Email: kds@dunlaplaw.com
18                                                        Dunlap & Seeger, P.A.
19                                                        30 Third Street SE, Suite 400
                                                          Rochester, MN 55904
20                                                        Attorneys for Defendant

21          //

22          //

23          //

24          //

25          //

26          //


     ORDER
     C18-1461-JCC
     PAGE - 8
 1          PURSUANT TO STIPULATION, IT IS SO ORDERED

 2          IT IS FURTHER ORDERED that pursuant to Federal Rule of Evidence 502(d), the

 3   production of any documents in this proceeding shall not, for the purposes of this proceeding or

 4   any other federal or state proceeding, constitute a waiver by the producing party of any privilege

 5   applicable to those documents, including the attorney-client privilege, attorney work-product

 6   protection, or any other privilege or protection recognized by law.

 7          DATED this 5th day of June 2019.




                                                          A
 8
 9

10
                                                          John C. Coughenour
11                                                        UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-1461-JCC
     PAGE - 9
 1                                                   EXHIBIT A

 2                        ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3           I, ____________________________________ [print or type full name], of

 4   ____________________________________ [print or type full address], declare under penalty of

 5   perjury that I have read in its entirety and understand the Stipulated Protective Order that was

 6   issued by the United States District Court for the Western District of Washington on _____ in the

 7   case of TVI, Inc. v. Harmony Enterprises, Inc., Case No. 18-1461-JCC (W.D. Wash. 2018). I

 8   agree to comply with and to be bound by all the terms of this Stipulated Protective Order and I
 9   understand and acknowledge that failure to so comply could expose me to sanctions and
10   punishment in the nature of contempt. I solemnly promise that I will not disclose in any manner
11   any information or item that is subject to this Stipulated Protective Order to any person or entity
12   except in strict compliance with the provisions of this Order.
13           I further agree to submit to the jurisdiction of the United States District Court for the
14   Western District of Washington for the purpose of enforcing the terms of this Stipulated
15   Protective Order, even if such enforcement proceedings occur after termination of this action.
16   Date:

17   City and State where sworn and signed:

18   Printed name:

19   Signature:

20

21

22

23

24

25

26


     ORDER
     C18-1461-JCC
     PAGE - 10
